Case 2:17-cv-06508-DSF-KS Document 70 Filed 06/25/20 Page 1 of 1 Page ID #:1037

                                                                        JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     APRIL POWELL-WILLINGHAM,              CV 17-6508 DSF (KSx)
         Plaintiff,
                                           JUDGMENT
     v.

     JOINT AID MANAGEMENT
     USA,
     INC., et al.,
           Defendants.



       The Court having dismissed this action for lack of personal
    jurisdiction,

       IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
    the action be dismissed without prejudice to Plaintiff re-filing in a court
    that has personal jurisdiction over Defendants, and that Defendants
    recover just costs in accordance with 28 U.S.C. § 1919.



     Date: June 25, 2020                  ___________________________
                                          Dale S. Fischer
                                          United States District Judge
